I concur in the opinion of Mr. Justice Wm. E. Lee, except as to respondent Merrill. I am of the opinion that he, having signed the note which provided for the sale of the collateral, is estopped to defend on that ground. To be sure he signed as president of the bank and not in his individual capacity. Nevertheless his act proves knowledge of, and consent to, the terms of the note. He cannot plead individual ignorance of matters which came to his knowledge as president of the bank. From his signing of the note, an implied, if not an express, consent to its terms follows. As to the other respondents, no basis is shown for an estoppel. It is not shown that they approved, or even knew of, the provision of the note providing for sale of the collateral. It may be true that, had they known of it, they might, as directors, have controlled the form of the note, but the consent upon which the claim of estoppel must rest cannot be implied from that fact alone.
Dunn, J., dissents. *Page 137